DETAILED ACTION
1.	This Office Action is in response to Applicant’s Remarks filed on 10/13/2020. Claims 12-26, as filed on 06/13/2019, remain the pending claims. No amendments to the claims were filed with Applicant’s current Remarks.

2.	The present application is being examined under the pre-AIA  first to invent provisions. -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claim 12 stands objected to for the minor informalities set forth in the Non-Final Rejection dated 07/13/2020.

4.	Claims 12-26 stand rejected for the reasons presented in the Non-Final Rejection dated 07/13/2020. This prior art rejection is reproduced below to correct on the written record an inadvertent error on pg. 5 in which “Asaka” was listed as the reference instead of the intended “Sugino” reference (note that the Examiner corrected this verbally in phone call with Attorney on 07/15/2020).


Response to Declaration
5.	The Declaration under 37 CFR 1.132 filed on 10/13/2020 is insufficient to overcome the rejection of claims 12-26 as set forth in the last Office Action because: The Examiner has considered the evidence of alleged unexpected results presented in excludes TCNQ by writing “an organic molecule component comprising at least one electron-withdrawing organic molecule other than tetracyanoquinodimethane (TCNQ)” and the Declaration only shows results for the organic molecule TCNQ. Furthermore, the Declaration is limited to one species in each of the three other “homogeneous mixture” components (genus: nano-carbon material, ionic liquid, polymer). It is again noted that the images in Figures C, D, E are dark and pixelated in this grayscale filed copy, thus do not clearly show the alleged improvement in results for the claimed thin film. 
	Applicant’s showing that no precipitation of TCNQ was observed in the homogeneous mixture (see Declaration pg. 4) does not persuasively show unexpected results in the conductive thin film [a part of the laminate] for the vast number of possible claim embodiments that fall within the claim scope of a “homogeneous mixture forming a gel” that contains the four components wherein the organic molecule is not TCNQ. In other words, TCNQ does not fall within the scope of the claim, plus a broad genus is claimed for the other three components, but only one species for each is shown the Examples and Declaration. See also MPEP 716.01 & 716.02.
	It is noted that this 1.132 Declaration is dated March 24, 2017 (see pg. 9) and is the same one filed in parent application US 14/389,140, now US Patent 10,367,429. Emphasis above was added by Examiner.
Claim Rejections - 35 USC § 103
6.	Claims 12-26 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haga (JP 2011-78262 A; citations to its English translation), in view of Sugino et al. (WO 2009/157491 A1; citations to its English translation).
As to independent claim 12, Haga teaches a laminate (see para. 0014, 0032, Fig. 2(A): laminated body of three layer systems; para. 0048: laminating process) comprising: one or more 
	Haga fails to explicitly disclose (1) that the electrode layer is a conductive thin film; (2) that the gel mixture is homogeneous; and (3) the % by weight or parts by weight of each component.  
As to difference (1), Sugino teaches a carbon nanotube, a polymer, an ionic liquid, and a conductive auxiliary agent used for the conductive thin film used for the Sugino one having ordinary skill in the art at the time the invention was made would expect that the electrode layers taught by Haga are electrically conductive thin films since Sugino suggests conductive thin films comprising ionic liquids, carbon nanotubes, and polymers are used as electrode layers in actuators (see Sugino para. 0016, 0045). Thus, one of ordinary skill in the art would expect such a product to have similar properties to those claimed, absent the showing of unexpected results. As evidenced by Haga and Sugino, constituting an electrically conductive thin film from a polymer gel mixture is a well-known feature.
As to difference (2), Sugino teaches that the components in the preparation of a conductive thin film layer containing the carbon nanotube, an ionic liquid and a polymer are dispersed in a solvent are homogeneously mixed (see para. 0048: important to uniformly mix; para. 0046, 0050: dispersion is kneaded and gelled; para. 0053: conductive thin film layer is composed of a polymer gel). 
Thus, one having ordinary skill in the art at the time the invention was made would have motivation to synthesize the polymer gel in Haga as a homogeneous mixture of the required components, as evidenced by Sugino. Varying reaction parameters to achieve a homogeneous mixture instead of an organic molecule impregnated/doped mixture could be achieved by a skilled artisan without undue experimentation. To further show obviousness of this claim feature, Haga teaches that “it is preferable that the aforementioned organic molecule is a size which can be included in the aforementioned carbon nanotube, and, by this, an organic molecule can be included in the carbon nanotube (see para. 0011)” and “kneading in a homogenizer” Haga disclose that the organic molecule is added after a carbon nanotube, ionic liquid, and polymer layer is formed (see Haga para. 0006, 0036), all disclosures of the prior art, including non-preferred embodiments, must be considered. See MPEP 2123. Thus, Haga, in view of Sugino, teaches the instantly claimed laminate product by broadest reasonable interpretation and establishes a prima facie case of obviousness. See MPEP 2111.
	As to difference (3), Sugino teaches that a preferred blending ratio of components in the conductive thin film layer is: 3 to 90% by weight carbon nanotube (overlaps the 5-90% in claim 12); 5 to 80% by weight ionic liquid (identical to claim 12); 4 to 70% by weight polymer (identical to claim 12) (see Sugino para. 0043). Regarding the amount of organic molecule component, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the “parts by weight” of the organic molecule in the conductive thin film based on routine experimentation and the disclosures of Haga and Sugino. Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05. 
Further regarding difference (3), Haga does disclose that an organic molecule solution that contains 1 wt% of organic molecules is added dropwise at a quantity of 0.16 mL per 1 cm2 of an electrode film (see Haga para. 0041-0042, 0046). Since Haga teaches adding varied amounts of organic molecules in the composite, these parts by weight would be recognized by those in the art to be result effective variables. It is noted 
	As to claim 13, Haga and Sugino teach the conductive thin film according to claim 12, wherein the organic molecule component further comprises at least one electron-donating organic molecule (see Haga para. 0035-0036, 0054). See also MPEP 2141 III, KSR rationale (A): combining prior art elements according to known methods to yield predictable results (both electron-withdrawing and -donating are in Haga).
As to claim 14, Haga and Sugino teach the conductive thin film according to claim 12, wherein the polymer in the conductive film is the same as the polymer in the electrolyte membranes (see Haga para. 0047: in creation of an electrolyte membrane, an ionic liquid and polymer used the same material as an electrode layer).
As to claims 15-16, Haga and Sugino teach the conductive thin film according to claim 12, wherein the nano-carbon material includes at least one of carbon nanotubes and carbon nanofibers (see Haga para. 0016, 0027; Sugino para. 0027, 0039); and wherein the nano-carbon material further includes a conductive additive (see para. 0044, 0062, 0102: for example, carbon black added as a conductive additive).
As to claims 17-21, Haga and Sugino teach an actuator element comprising the laminate according to claims 12-16 (see Haga para. 0006-0008, 0014, 0038-0043).
Haga and Sugino teach the actuator element according to claims 17-21, comprising at least two conductive thin film layers each comprising the conductive thin film as an electrode and provided on a surface of an electrolyte membrane in such a manner that the conductive thin film layers so as to be insulated from one another, the electrolyte membrane comprising an ionic liquid and a polymer (see Haga para. 0006, 0014-0016, 0045-0049, 0054-0055, Drawings 2(A) and 2(B); Sugino para. 0013, 0061-0062, FIG. 3). 
Further as to claims 22-26, Sugino teaches “the actuator element being deformable by applying a potential difference between the conductive thin film layers” (see Sugino para. 0003, 0013, 0101). It is also noted that “applying a potential difference” is a method limitation within these product claims and “being deformable” is not a positive limitation but only requires the ability to so perform. See MPEP 2113-2114. In the present case, since Haga and Sugino teach the same actuator element structure as instantly claimed and the “deformable by applying a potential difference” property, the references satisfy all of the claim limitations. 


Response to Arguments
7.	Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. 
	Applicant argues on Remarks pg. 3 that the cited reference [Sugino] does not disclose or suggest homogeneously mixing organic molecules with the other ingredients of the conductive thin film and that the portions in Sugino that the Examiner is relying on without an organic molecule. Applicant argues that Sugino’s disclosure on homogeneously mixing “a conductive auxiliary agent, carbon nanotube, ionic liquid, and if necessary further polymer” (see Sugino para. 0048) does not include an organic molecule component such as that recited in the present claim 12 in the homogeneous mixture.
	Contrary to Applicant’s arguments, there is motivation within the prior art references to prepare the polymer gel as a homogeneous mixture, as explained above. Sugino discloses that it is beneficial to uniformly mix “respective components” to prepare a homogeneous mixture in the preparation of a conductive thin film layer (see Sugino para. 0048). No factual or experimental data commensurate in scope with the invention as claimed has been provided to persuasively show the criticality of a polymer gel that is a homogeneous mixture forming the conductive thin film compared to one in which the organic molecule is added at a later time to a nano-carbon material, ionic liquid and polymer mixture. 
	Applicant argues on pg. 4 that because Haga teaches that the organic molecules are dropped or otherwise added into the electrode layer only after the layer is formed, the person skilled in the art in the art would not have expected the organic molecules to be in a homogeneous mixture with the other components of the electrode layer. 
	However, “would not have expected” is a conclusory statement not supported by factual evidence. The Office is not asserting that Haga alone teaches a homogeneous mixture, but that it could be modified based on known uniform mixing techniques to form 
Applicant argues, in the ¶ bridging pgs. 4-5, that while Haga and Sugino both disclose homogeneously mixing carbon nanotube, ionic liquid and polymer, neither Haga nor Sugino disclose or suggest incorporating an organic molecule component such as recited in the present claim 12 in that homogeneous mixture.
However, varying reaction parameters or synthesis conditions to achieve a homogeneous mixture instead of an organic molecule impregnated/doped mixture (preferred by Haga, but not limited to) would be achieved by a person having ordinary skill in the art of chemistry without undue experimentation. 
	Applicant argues on pg. 5 that Sugino does not disclose adding organic molecules to its conductive thin film, and as such, does not disclose how organic molecules such as those taught in Haga should be incorporated into the homogeneous mixture containing carbon nanotube, ionic liquid and polymer and Haga offers the only teachings on incorporating organic molecules into a conductive thin film.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues, in the ¶ bridging pgs. 5-6, that all Haga teaches in para. 0011 is that the organic molecules should be sized so that they can be contained in the carbon nanotubes, but says nothing about a homogeneous mixture. 
	However, since the organic molecules can be sized to be contained in the carbon nanotubes, then they could also be uniformly mixed therewith.

However, if Applicant’s 'teaching away' logic were followed, then any modification to the teachings of any primary reference would not be valid as the reference implicitly 'teaches away' from making such modifications. This logic does not hold unless the reference clearly and specifically states that the proposed change would render the disclosed process untenable or unworkable. See MPEP 2143.01 I & V.
Applicant writes on pg. 7 that homogeneity defines a structural characteristic of a mixture, e.g. suggests uniformity in the composition and structure of the mixture, then argues that Haga’s doping or dropping of organic molecules onto the electrode layer cannot produce a mixture having homogeneity or uniformity in its structure/composition. Applicant alleges that, due to formation of distance-dependent concentration gradient, concentrations of organic molecules differ significantly between the surface and the inner parts of the electrode layer. Applicant argues that Haga’s electrode layer, formed by doping or dropping organic molecules onto the electrode layer, is therefore structurally different from the conductive thin film of the present invention.

Citing Mr. Takushi Sugino’s 1.132 Declaration, re-submitted from parent U.S. Application No. 14/389,140, Applicant argues that, as the experimental evidence demonstrates, a person skilled in the art preparing a conductive thin film according to Haga and Sugino’s teachings could not have reasonably expected to obtain the presently claimed conductive thin film and, instead, would have expected to obtain a structurally different conductive thin film that does not contain a homogeneous mixture of the constituent components and that is expected to exhibit different properties, for example in terms of the tendency to precipitate and the responsiveness and deformability when incorporated into an actuator element.
The Office’s response to the 1.132 Declaration is included above in segment 5 of this Office Action, incorporated by reference here.
Applicant argues that claim 12 is patentable over the cited references, either taken individually or in combination, and the dependent claims are also patentable for their combined features.
However, for at least the reasons described in detail above, independent claim 12 is not patentable over the disclosures of the prior art, and nor are the dependent claims. Accordingly, the claim rejections are maintained.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        January 15, 2021